Exhibit 32.2 STELLAR RESOURCES LTD. OFFICER’S CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Stellar Resources Ltd. (the “Issuer”) on Form 10-Q for the period ending October 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Luigi Rispoli, Director and Chief Financial Officer certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. DatedDecember 20, 2011 /s/ Luigi Rispoli Luigi Rispoli Director and Chief Financial Officer
